Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney U.S. Patent 1,425,974 in view of Jenkins et al U.S. Patent 6,106,360.
Claim 1, Kearney discloses a doll comprising a humanoid body comprising a head, a torso attached to the head, first and second arms (10) pivotally attached to the torso, first (7) and second (8) legs attached to a bottom of the torso; wherein the body comprises a feminine front side represents a white person and a feminine front side represents a colored person (see Figs. 1 and 2; and lines 34-41) facing away from each other; the front side of the head comprises: two eye features, a mouth feature, hair portion, wherein each eye feature comprises an eye and two or more eyelashes.  It is 
Claims 2-5 and 8-15, in light of the above explanation, it would have been a matter of choice of design to provide each side with suitable decorative features and/or accessories to accommodate any particular play environment.
Claim 6, each mouth feature is arranged as a smile.
Claim 7, the torso is attached to a tapered neck portion of the head.
Claim 16, each of the first and second legs terminates in a bulbous end.
Claim 17, an interior of the rag doll contains a compressible stuffing material (see Figs. 3 and 4).
Claims 18-20, it is noted that Kearney fails to specifically disclose the dimensions of the arms, legs and torso as claimed.  However, such features are considered a matter of design choice and it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ (CCPA 1955).
As for claim 21, in view of the explanation in the rejection of claim 1 above, the step of engaging a child with the dual-gender is merely an obvious steps of playing with a doll with a child.  The above explanation in the rejection of claim 1 would constitute such method of educating a child regarding gender identity as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the single reference (Kearney) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711